DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: "A pair of base rails" is used 39 times throughout the specification in an inconsistent manner than how the terminology is commonly understood. The applicant used the term, "base rail" to describe a structure other than what a person ordinarily skilled in the art would commonly understand a base rail to be.
Appropriate correction is required, the applicant may want to use a term that better describes the structure: a pair of legs or a pair of base mounts, for example.  The understood meaning of the word rail in the art is “a bar or series of bars, typically fixed on upright supports, serving as part of a structure used to hang things on and provide lateral movement. There is no movement facilitated by the rails and for the purpose of examination, the examiner assumed it is the structure used to hang/support another structure.”
The use of the term "Inconel", in paragraphs [0046], [0055] and [0071], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claims 9, 14, 16 and 19, the applicant actively claims limitations outside of the scope of the claim. It raises questions on what is being claimed.  It is unclear to the examiner, particularly in the above-mentioned claims, if the scope is drawn to the seat; the seat and the floor; or the seat, the floor of the aircraft and the aircraft. The preamble of the claim 9 recites an adjustable aircraft swiveling passenger seat, but on line 2 of the claim recites an aircraft. It is not clear if the claim in claiming ‘a passenger seat’ or ‘an aircraft’. Appropriate correction required. Likewise, claim 14, which depends from claim 9 recites details of the floor within the aircraft. The preamble of claim 16 is drawn to an adjustable aircraft swiveling seat assembly, but on line 2 of the claim it recites the floor of the aircraft. Likewise, in claim 19, details of the aircraft floor are recited. 
Claims 10-13, 15, 17, 18 and 20 are rejected due to their dependency on independent claims 9 and 16, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0191081 A1, Ward et al., (hereinafter Ward), and further in view of US 2017/0045080 A1, Grether et al., (hereinafter Grether).


    PNG
    media_image1.png
    317
    751
    media_image1.png
    Greyscale
Regarding claim 1, Ward discloses an adjustable swiveling passenger seat assembly comprising: a set of base rails coupled to a floor (fig. 5, 310: floor tracking rails, inherently coupled to floor), wherein the set of base rails are aligned in parallel (see annotated fig. 5 below, dotted lines represent the parallel orientation of the set of base rails); a plurality of pitch clevises (see annotated fig. 2 below; 106, containing 160 and 172: receiving members; and 108, containing 202 and 216: receiving members) coupled on a top surface of each of the set of base rails (fig. 5: receiving members seen coupled to 310) (@fig. 2, 271: head), wherein the plurality of pitch clevises is configured to provide a mechanical strength and stability to support a passenger seat in absence of spars (inherent); a swivel outer plate aligned in parallel relative to the floor (fig. 1-2, the base plate 110, with swivel ring 112 configured between the first cross member 102 and the second cross member 104), wherein the swivel outer plate, further comprising: a plurality of slots (fig. 2 and §0019: The openings 142, 144, 146, 148, like openings 124, 126, 128, and 130, may be configured to receive fasteners.) located on corners of the swivel outer plate; wherein the swivel outer plate (figs. 1 and 2; 102, 104, 110, 112) is coupled to the set of base rails (fig. 5, 310) with the plurality of pitch clevises (fig.1 and 2; 106 with 160 and 172; 108 with 202 and 216). 

    PNG
    media_image2.png
    380
    754
    media_image2.png
    Greyscale


Ward is silent about a plurality of spacers disposed within the disclosed plurality of slots and the connection made through the plurality of spacers. 
Grether et al. (US 2017/0045080 A1) (hereinafter Grether) teaches, in this publication relating to devices for fastening or securing mechanical parts, a spacer (fig. 4, item 30: eccentric bushing). The spacer is positioned within a slot (fig. 3, item 11: opening) of a first fitting to be fastened to a second fitting. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the plurality of slots, disclosed by Ward above, to include a spacer as taught in Grether (fig. 4, 30) in order to prevent a wear and tear of a fastener/bolt passing through the spacer as well depending on the material used to make the spacer, to control the friction between the slot and the fastener going through the spacer.

    PNG
    media_image3.png
    353
    750
    media_image3.png
    Greyscale
Regarding claim 3, Ward discloses the adjustable swiveling passenger seat assembly of claim 1, further comprising: a plurality of clevis pins (figs. 1, 2, 3 and 6; 276: clevis pins) (§0023: Openings 210 and 212 (not clearly visible in FIG. 2) may respectively extend through the semi-circular portions 204 and 206. These openings 210, 212 may correspond to and be aligned with each other, and may be configured to receive a fastener.) configured to couple the plurality of pitch clevises with each of the set of base rails, wherein the plurality of clevis pins is perpendicularly aligned relative to each of the set of base rails and aligned in parallel relative to the floor. (See annotated figures 4 and 5, below.)

	Regarding claim 9, Ward discloses an adjustable aircraft swiveling passenger seat, comprising: a set of base rails coupled to a floor within an aircraft, wherein the set of base rails are aligned in parallel to each other and are in parallel with a direction of travel (below, annotated fig. 5, 310: floor tracking rails, dotted lines show parallel orientation, parallel to direction of travel can be assumed);

    PNG
    media_image4.png
    504
    620
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    603
    660
    media_image5.png
    Greyscale
a plurality of pitch clevises coupled on a top surface of each of the set of base rails, wherein the plurality of pitch clevises is configured to provide a mechanical strength and stability in absence of spars (annotated fig. 2; below, 106: containing 160 and 172: receiving members and 108: containing 202 and 216: receiving members); 
a swivel outer plate aligned in parallel relative to the floor (see annotated figs. 1-2, below, the base plate 110, with swivel ring 112 configured between the first cross member 102 and the second cross member 104), wherein the swivel outer plate, further comprising: a plurality of slots (fig. 2 and §0019: The openings 142, 144, 146, 148, like openings 124, 126, 128, and 130, may be configured to receive fasteners.) located on corners of the swivel outer plate; wherein the swivel outer plate (figs. 1 and 2; 102, 104, 110, 112) is coupled to the set of base rails (fig. 5, 310) with the plurality of pitch clevises (fig.1 and 2; 106 with 160 and 172; 108 with 202 and 216); 


    PNG
    media_image2.png
    380
    754
    media_image2.png
    Greyscale
and a swivel seat (§0028) mounted on the swivel outer plate (see above).
(§0028: The swivel ring 112 may be generally semi-circular and have multiple openings 266 that extend through its top and bottom surfaces. These openings 266 may be configured such that when the swivel ring 112 is placed atop the base plate 110, one opening 266 corresponds to and becomes upwardly adjacent one opening 244 in the base plate 110. The swivel ring 112 may also include multiple grooves 268... In the preferred embodiment, each groove 268 is spaced from an adjacent groove 268 by four degrees, so as to allow a seat secured to the seat base 100 to swivel in four degree steps.)
	Ward is silent about a plurality of spacers disposed within the disclosed plurality of slots and connection made through the plurality of spacers. 
	Grether et al. (US 2017/0045080 A1) (hereinafter Grether) teaches, in this publication relating to devices for fastening or securing mechanical parts, a spacer (fig. 4, item 30: eccentric bushing). The spacer is positioned within a slot (fig. 3, item 11: opening) of a first fitting to be fastened to a second fitting. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the plurality of slots, disclosed by Ward above, to include a spacer as taught in Grether (fig. 4, 30) in order to prevent a wear and tear of a fastener/bolt passing through the spacer as well depending on the material used to make the spacer, to control the friction between the slot and the fastener going through the spacer. 
	Regarding claim 11, Ward discloses the adjustable aircraft swiveling passenger seat of claim 9, further comprising: a plurality of clevis pins (figs. 1, 2, 3 and 6; 276: clevis pins) 
(§0023: Openings 210 and 212 (not clearly visible in FIG. 2) may respectively extend through the semi-circular portions 204 and 206. These openings 210, 212 may correspond to and be aligned with each other, and may be configured to receive a fastener.)  

    PNG
    media_image6.png
    625
    311
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    625
    311
    media_image6.png
    Greyscale
configured to couple the plurality of pitch clevises with each of the set of base rails, wherein the plurality of clevises pins is perpendicularly aligned relative to each of the set of base rails and aligned in parallel relative to the floor. (see annotated figures 4 and 5 below) 
	Regarding claim 14, Ward discloses the adjustable aircraft swiveling passenger seat of claim 9, wherein floor within the aircraft (fig. 4, 300: aircraft floor) includes at least one of main deck floor, overhead compartment floor, and cargo compartment floor.

	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ward as applied to claim 1 above, and further in view of US 2010/0102611 A1, Bunea et al., (hereinafter Bunea), as cited on the IDS dated 1/15/2019.

Regrading claim 6, Ward discloses the adjustable swiveling passenger seat assembly of claim 1, wherein the swivel outer plate (Ward, fig. 1-2, the base plate 110, with swivel ring 112 configured between the first cross member 102 and the second cross member 104), is configured to support the passenger seat that rotates (Ward, §0028:  In the preferred embodiment, each groove 268 (of swivel plate 112) is spaced from an adjacent groove 268 by four degrees, so as to allow a seat secured to the seat base 100, fig. 1, to swivel in four degree steps.)
However, Ward and Grether are silent about the seat rotating 360 degrees.
Bunea discloses a swivel seat (fig. 2, item 10) with a swivel outer plate (fig.2, item 24) that can rotate in either direction a full 360 degree (§0014).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the swivel outer plate disclosed by Ward with the swivel outer plate teachings of Bunea, in order to allow the rotation of the seat in full 360 degrees.
The motivation to do this would be to allow the swivel plate, furthermore the attached seat, to rotate in either direction a full 360 degrees.
Regarding claim 15, Ward discloses the adjustable aircraft swiveling passenger seat of claim 9, wherein the swivel seat is configured to rotate (Ward, §0028:  In the preferred embodiment, each groove 268 (of swivel plate 112) is spaced from an adjacent groove 268 by four degrees, so as to allow a seat secured to the seat base 100, fig. 1, to swivel in four-degree steps.)
	However, Ward is silent as to the rotation being 360 degrees at a yaw axis of the aircraft. 
	Bunea discloses a swivel seat (fig. 2, item 10) with a swivel outer plate (fig.2, item 24) that can rotate in either direction a full 360 degree (§0014).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the swivel seat disclosed by Ward with the swivel seat teachings of Bunea, in order to allow the rotation of the seat in full 360 degrees.

    PNG
    media_image7.png
    340
    824
    media_image7.png
    Greyscale
	The motivation to do this would be to allow the swivel plate, furthermore the attached seat, to rotate in either direction a full 360 degrees, with respect to the pair of fixed plates. 

Claims 1, 2, 4-5, 7-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0184141 A1, Kanai, (hereinafter Kanai), and further in view of Grether.

Regarding claim 1, Kanai discloses an adjustable swiveling passenger seat assembly, comprising: a set of base rails coupled to a floor (figs. 1-3, 11: pair of pedestals)(note pedestals are connected to floor, FL, via 60, fig. 1) (§0035: As viewed from FIG. 2, the forward portion of the pedestal (11) is fixedly fastened by the bolt (65) and nut (66) to the forwardly located one of the two slide rail devices (60), while likewise, the backward portion of the pedestal (11) is fixedly fastened by the bolt (65) and nut (66) to the backwardly located one of the two slide rail devices (60)) (§0034: …the two slide rail devices (60) are firmly attached on the floor (FL)), 
wherein the set of base rails are aligned in parallel; 
(note parallel orientation can be viewed in fig. 3 below via dotted lines along the pedestals) 

    PNG
    media_image8.png
    598
    573
    media_image8.png
    Greyscale

a plurality of pitch clevises coupled on a top surface of each of the set of base rails, (fig. 6, L’: anchor unit) (§0043: In accordance with the present invention, there is provided an anchor means for allowing the revolving frame member (13) to be lockingly anchored to the pedestals (11).(§0051: FIG. 6 shows another embodiment of anchor unit which is generally designated by L’) (note fig. 3 above, L (sub L’) is shown on both left and right pedestals, 11)(see fig. 6 close up of L’)
(§0054: While not shown…the second anchor element (71) may be securely connected, at the lower horizontal securing portion (71S) thereof, with the horizontal securing portion (11A) of pedestal (11) by means of the bolt (65) (66).) (see annotated fig. 2, below, for 11A: securing portion of pedestal)

    PNG
    media_image9.png
    438
    609
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    290
    252
    media_image10.png
    Greyscale

wherein the plurality of pitch clevises is configured to provide a mechanical strength and stability to support a passenger seat in absence of spars;(inherent quality of pitch clevis)(§0057: The revolving frame member (13) may be firmly anchored via anchor unit (L or L') to the pedestal (11) … whereby a great load applied to the revolving mechanism (10) … is quickly transmitted through the anchor unit (L or L') to the pedestal (11) and escaped through the slide rail devices (60) to the floor (F). Thus, the revolving mechanism (10) is assuredly prevented against damage and breakage.)
a swivel outer plate aligned in parallel relative to the floor, (fig. 2 shows, 13, in parallel relative to floor, FL) (figs. 1-4; items 12, 13 and 14: central plate member 12, revolving frame member 13 and, securing plate member 14 make up the swivel outer plate) (§0039 and §0040: While not clearly shown, as can be understood from FIG. 3, the revolving frame member (13) and securing plate member (14) are firmly connected together by bolts (42) and nuts (43) in such a manner that a plurality of balls (27)are sandwiched between the two grooves (33) (30) respectively of the revolving frame member (13) and central plate member (12), whereas the downwardly extending end portion (25) of the revolving frame member (13) is fitted via a bush (28) in and along the circular guide portion (35) of the securing frame member (14). [0040] With this structure, the revolving frame member (13) is free to rotate or revolve about the central plate member (12).)
wherein the swivel outer plate, further comprising: a plurality of slots located on corners of the swivel outer plate (see annotated fig. 3, below, Kanai, slots), wherein the swivel outer plate is coupled to the set of base rails with the plurality of pitch clevises.
(fig. 6: anchor unit L’, pitch clevis) (§0054: While not shown, the first anchor element (70) may be securely connected, at the upper securing end portion (70S) thereof, with both revolving and securing frame members (13) (14) by means of bolt and nut in such a manner as to be pendent therefrom. Also, the second anchor element (71) may be securely connected, at the lower horizontal securing portion (71S) thereof, with the horizontal securing portion (11A) of pedestal (11) by means of the bolt (65) (66). In that case, it should be arranged that the two male engagement projections (73) associated with the first anchor element (70) are normally disposed below and adjacent to the two female engagement holes (77) and thus out of engagement therein, respectively.)

    PNG
    media_image11.png
    656
    886
    media_image11.png
    Greyscale

Kanai is silent about a plurality of spacers disposed within the disclosed plurality of slots and connection made through the plurality of spacers. 
Grether et al. (US 2017/0045080 A1) (hereinafter Grether) teaches, in this publication relating to devices for fastening or securing mechanical parts, a spacer (fig. 4, item 30: eccentric bushing). The spacer is positioned within a slot (fig. 3, item 11: opening) of a first fitting to be fastened to a second fitting. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the plurality of slots, disclosed by Kanai above, to include a spacer as taught in Grether (fig. 4, 30) in order to prevent a wear and tear of a fastener/bolt passing through the spacer, as well as, depending on the material used to make the spacer, to control the friction between the slot and the fastener going through the spacer.
Regarding claim 2, Kanai discloses the adjustable swiveling passenger seat assembly of claim 1, further comprising: a plurality of floor fittings (fig. 1, 60: slide rail devices) (fig. 1. 63F, 63M, 63B: securing plates) configured to couple each of the set of base rails with the floor.                                (§0035: As viewed from FIG. 2, the forward portion of the pedestal (11) is fixedly fastened by the bolt (65) and nut (66) to the forwardly located one of the two slide rail devices (60), while likewise, the backward portion of the pedestal (11) is fixedly fastened by the bolt (65) and nut (66) to the backwardly located one of the two slide rail devices (60))                                                                                                             (§0034: … Both of the two slide rail devices (60) are firmly attached on the floor (FL) via a plurality of securing plates (63F) (63M) (63B) as understandable from FIG. 1.)
	Regarding claim 4, Kanai discloses the adjustable swiveling passenger seat assembly of claim 1, wherein the plurality of pitch clevises (fig. 6; L, L’, anchor elements) is formed from a rigid plate material.
	Kanai is silent to the rigid plate material being at least one of carbon steel, steel iron nickel alloy, stainless steel, tungsten, tungsten carbide, titanium, titanium aluminide, Inconel, chromium, iron, aluminum, composite materials, carbon fibers, and polymers. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of pitch clevises from at least one of carbon steel, steel iron nickel alloy, stainless steel, tungsten, tungsten carbide, titanium, titanium aluminide, Inconel, chromium, iron, aluminum, composite materials, carbon fibers, and polymers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Regarding claim 5, Kanai discloses the adjustable swiveling passenger seat assembly of claim 1, wherein a shape of the plurality of pitch clevises includes at least one of U-shape, V- shape, C-shape, and mushroom shape. 
(fig.6; below, L’, the lower horizontal securing portion, 71, is U-shaped.)

    PNG
    media_image12.png
    248
    292
    media_image12.png
    Greyscale

	Regarding claim 7, Kanai discloses the adjustable swiveling passenger seat assembly of claim 1, wherein the adjustable swiveling passenger seat assembly is configured to be used in vehicles. (§0002: The present invention relates to a revolving seat for use in a vehicle, and in particular to the structure of the revolving seat.)
	Regarding claim 8, Kanai discloses the adjustable swiveling passenger seat assembly of claim 7, wherein the vehicles that the adjustable swiveling passenger seat assembly is used include one of motor vehicles (§0004, a motor vehicle, such as a bus), railed vehicle, watercraft, amphibious vehicles, aircraft, or spacecraft. (§0004: A revolving seat is rotatably provided in various vehicles and buses so that the seat may be revolved by 180 degrees about its center of rotation.)(§0032: Referring to FIGS. 1 through 6, there are illustrated exemplary preferred embodiments of structure of revolving seat in accordance with the present invention. As is known, in most cases, a revolving seat is provided as a second seat in a recreational vehicle and the like.)
	Regarding claim 9, Kanai discloses an adjustable aircraft swiveling passenger seat, comprising: a set of base rails coupled to a floor within an aircraft (§0032)
(§0032: Referring to FIGS. 1 through 6, there are illustrated exemplary preferred embodiments of structure of revolving seat in accordance with the present invention. As is known, in most cases, a revolving seat is provided as a second seat in a recreational vehicle and the like.)
(figs. 1-3, 11: pair of pedestals)
(note pedestals are connected to floor, FL, via 60, fig. 1) 
(§0035: As viewed from FIG. 2, the forward portion of the pedestal (11) is fixedly fastened by the bolt (65) and nut (66) to the forwardly located one of the two slide rail devices (60), while likewise, the backward portion of the pedestal (11) is fixedly fastened by the bolt (65) and nut (66) to the backwardly located one of the two slide rail devices (60))
(§0034: …the two slide rail devices (60) are firmly attached on the floor (FL)) 
wherein the set of base rails are aligned in parallel to each other and are in parallel with a direction of travel;
(note parallel orientation to the direction of travel (can be assumed) and to each other in fig. 3 below via dotted lines along the pedestals) 

    PNG
    media_image8.png
    598
    573
    media_image8.png
    Greyscale

a plurality of pitch clevises coupled on a top surface of each of the set of base rails, 
(fig. 6, L’: anchor unit)
(§0043: In accordance with the present invention, there is provided an anchor means for allowing the revolving frame member (13) to be lockingly anchored to the pedestals (11).)
(§0051: FIG. 6 shows another embodiment of anchor unit which is generally designated by L’
(note annotated fig. 3 above, L (sub L’) is shown on both left and right pedestals, 11)

    PNG
    media_image13.png
    354
    726
    media_image13.png
    Greyscale
(see fig. 6 close up of L’))
(§0054: While not shown…the second anchor element (71) may be securely connected, at the lower horizontal securing portion (71S) thereof, with the horizontal securing portion (11A) of pedestal (11) by means of the bolt (65)(66)) (see annotated fig. 2 below for 11A: securing portion of pedestal);

wherein the plurality of pitch clevises is configured to provide a mechanical strength and stability to support a passenger seat in absence of spars;(inherent quality of pitch clevis) (§0057: The revolving frame member (13) may be firmly anchored via anchor unit (L or L') to the pedestal (11) … whereby a great load applied to the revolving mechanism (10) … is quickly transmitted through the anchor unit (L or L') to the pedestal (11) and escaped through the slide rail devices (60) to the floor (F). Thus, the revolving mechanism (10) is assuredly prevented against damage and breakage.)
a swivel outer plate aligned in parallel relative to the floor,(fig. 2 shows, 13, in parallel relative to floor, FL) (figs. 1-4; items 12, 13 and 14: central plate member 12, revolving frame member 13 and, securing plate member 14 make up the swivel outer plate), 
(§0039 and §0040: While not clearly shown, as can be understood from FIG. 3, the revolving frame member (13) and securing plate member (14) are firmly connected together by bolts (42) and nuts (43) in such a manner that a plurality of balls (27)are sandwiched between the two grooves (33) (30) respectively of the revolving frame member (13) and central plate member (12), whereas the downwardly extending end portion (25) of the revolving frame member (13) is fitted via a bush (28) in and along the circular guide portion (35) of the securing frame member (14). [0040] With this structure, the revolving frame member (13) is free to rotate or revolve about the central plate member (12).); wherein the swivel outer plate, further comprising: a plurality of slots located on corners of the swivel outer plate; (annotated fig. 3, slots pointed out on swivel outer plate, further described in §0054 below)

    PNG
    media_image14.png
    656
    886
    media_image14.png
    Greyscale

wherein the swivel outer plate is coupled to the set of base rails with the plurality of pitch clevises,(fig. 6: anchor unit L’, pitch clevis), 
(§0054: While not shown, the first anchor element (70) may be securely connected, at the upper securing end portion (70S) thereof, with both revolving and securing frame members (13) (14) by means of bolt and nut in such a manner as to be pendent therefrom. Also, the second anchor element (71) may be securely connected, at the lower horizontal securing portion (71S) thereof, with the horizontal securing portion (11A) of pedestal (11) by means of the bolt (65)(66). In that case, it should be arranged that the two male engagement projections (73) associated with the first anchor element (70) are normally disposed below and adjacent to the two female engagement holes (77) and thus out of engagement therein, respectively.)and a swivel seat (fig. 1) mounted on the swivel outer plate. (§0026: FIG. 1 is a schematic perspective showing a framework of revolving seat to which the present invention is applied;)(§0032: …the seat cushion frame (51) is fixedly mounted on a revolving frame member (13).)
	 Kanai is silent about a plurality of spacers disposed within the disclosed plurality of slots and connection made through the plurality of spacers. 
	Grether et al. (US 2017/0045080 A1) (hereinafter Grether) teaches, in this publication relating to devices for fastening or securing mechanical parts, a spacer (fig. 4, item 30: eccentric bushing). The spacer is positioned within a slot (fig. 3, item 11: opening) of a first fitting to be fastened to a second fitting. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the plurality of slots, disclosed by Kanai above, to include a spacer as taught in Grether (fig. 4, 30) in order to prevent a wear and tear of a fastener/bolt passing through the spacer, as well as, depending on the material used to make the spacer, to control the friction between the slot and the fastener going through the spacer.
	Regarding claim 10, Kanai discloses the adjustable aircraft swiveling passenger seat of claim 9, further comprising: a plurality of floor fittings (fig. 1, 60: slide rail devices) (fig. 1. 63F, 63M, 63B: securing plates)  configured to couple each of the set of base rails with the floor within the aircraft (§0032). (§0035: As viewed from FIG. 2, the forward portion of the pedestal (11) is fixedly fastened by the bolt (65) and nut (66) to the forwardly located one of the two slide rail devices (60), while likewise, the backward portion of the pedestal (11) is fixedly fastened by the bolt (65) and nut (66) to the backwardly located one of the two slide rail devices (60)) (§0034: the two slide rail devices (60) are firmly attached on the floor (FL) ) (§0032: Referring to FIGS. 1 through 6, there are illustrated exemplary preferred embodiments of structure of revolving seat in accordance with the present invention. As is known, in most cases, a revolving seat is provided as a second seat in a recreational vehicle and the like. )
	Regarding claim 12, Kanai discloses the adjustable aircraft swiveling passenger seat of claim 9, wherein the plurality of pitch clevises (fig. 6; L, L’: anchor elements) is formed is formed from a rigid plate material.
	Kanai is silent to the rigid plate material being at least one of carbon steel, steel iron nickel alloy, stainless steel, tungsten, tungsten carbide, titanium, titanium aluminide, Inconel, chromium, iron, aluminum, composite materials, carbon fibers, and polymers. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of pitch clevises from at least one of carbon steel, steel iron nickel alloy, stainless steel, tungsten, tungsten carbide, titanium, titanium aluminide, Inconel, chromium, iron, aluminum, composite materials, carbon fibers, and polymers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Regarding claim 13, Kanai discloses the adjustable aircraft swiveling passenger seat of claim 9, wherein a shape of the plurality of pitch clevises includes at least one of U-shape, V-shape, C- shape, and mushroom shape.  
(fig.6; L’, the lower horizontal securing portion, 71, is U-shaped.)

    PNG
    media_image12.png
    248
    292
    media_image12.png
    Greyscale


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ward and further in view of Kanai and Grether.

	Regarding claim 16, Ward discloses an adjustable aircraft swiveling passenger seat assembly, comprising: a set of base rails aligned in parallel to each other and are in parallel with a direction of travel (below, annotated fig. 5, 310: floor tracking rails, dotted lines show parallel orientation, parallel to direction of travel can be assumed);

    PNG
    media_image4.png
    504
    620
    media_image4.png
    Greyscale
 
a plurality of pitch clevises coupled on a top surface of each of the set of base rails, wherein the plurality of pitch clevises is configured to provide mechanical strength and stability in absence of spars
(see annotated fig. 2; below, 106: containing 160 and 172: receiving members and 108: containing 202 and 216: receiving members);

    PNG
    media_image5.png
    603
    660
    media_image5.png
    Greyscale
 a plurality of clevis pins configured to couple the plurality of pitch clevises with each of the set of base rails, wherein the plurality of clevises pins is perpendicularly aligned relative to each of the set of base rails and aligned in parallel relative to the floor within the aircraft (figs. 1-6; 276: clevis pins) (§0023: Openings 210 and 212 (not clearly visible in FIG. 2) may respectively extend through the semi-circular portions 204 and 206. These openings 210, 212 may correspond to and be aligned with each other, and may be configured to receive a fastener.); 
a swivel outer plate aligned in parallel relative to the floor (figs. 4 and 5, annotated below, the base plate 110, with swivel ring 112 configured between the first cross member 102 and the second cross member 104), wherein the swivel outer plate, further comprising: a plurality of slots (fig. 2 and §0019: The openings 142, 144, 146, 148, like openings 124, 126, 128, and 130, may be configured to receive fasteners.) located on corners of the swivel outer plate; wherein the swivel outer plate (figs. 1 and 2; 102, 104, 110, 112) is coupled to the set of base rails (fig. 5, 310) with the plurality of pitch clevises (fig.1 and 2; 106 with 160 and 172; 108 with 202 and 216);

    PNG
    media_image15.png
    342
    731
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    565
    581
    media_image16.png
    Greyscale
 and a protection plate disposed between the swivel outer plate and the plurality of pitch clevises. (see annotated fig. 1 below) 

	Ward does not disclose the method of attaching the disclosed base rails to the disclosed aircraft floor. Ward is silent to a plurality of floor fittings configured to couple each of the set of base rails with the floor of the aircraft. However, Kanai teaches a plurality of floor fittings/securing plates (fig. 1, 63F) to attach rails to the floor (fig. 1, below, FL). 

    PNG
    media_image17.png
    333
    403
    media_image17.png
    Greyscale

	It would have been obvious to a person ordinarily skilled in the art at the time of filing to have used the floor fittings taught in Kanai to secure the base rails disclosed by Ward (fig. 5, 310) to the floor of the aircraft disclosed by Ward (§0036: … relative to the aircraft floor…). The motivation to use the fittings as taught by Kanai is to firmly attach the base rail to the floor of the aircraft and allow for rotational movement of a swivel chair around a fixed axis.
	Ward and Kanai are silent about a plurality of spacers disposed within the disclosed plurality of slots and connection made through the plurality of spacers. 
	Grether et al. (US 2017/0045080 A1) (hereinafter Grether) teaches, in this publication relating to devices for fastening or securing mechanical parts, a spacer (fig. 4, item 30: eccentric bushing). The spacer is positioned within a slot (fig. 3, item 11: opening) of a first fitting to be fastened to a second fitting. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the plurality of slots, disclosed by Ward and Kanai above, to include a spacer as taught in Grether (fig. 4, 30) in order to prevent a wear and tear of a fastener/bolt passing through the spacer as well depending on the material used to make the spacer, to control the friction between the slot and the fastener going through the spacer.
	Regarding claim 17, modified Ward discloses the adjustable aircraft swiveling passenger seat of claim 16, but he is  silent wherein the plurality of pitch clevises (fig. 2; 106: containing 160 and 172: receiving members and 108: containing 202 and 216: receiving members) is formed from at least one of carbon steel, steel iron nickel alloy, stainless steel, tungsten, tungsten carbide, titanium, titanium aluminide, Inconel, chromium, iron, aluminum, composite materials, carbon fibers, and polymers.  	
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the plurality of pitch clevises from at least one of carbon steel, steel iron nickel alloy, stainless steel, tungsten, tungsten carbide, titanium, titanium aluminide, Inconel, chromium, iron, aluminum, composite materials, carbon fibers, and polymers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Regarding claim 18, modified Ward discloses the adjustable aircraft swiveling passenger seat of claim 16, wherein a shape of the plurality of pitch clevises includes at least one of U-shape, V-shape, C- shaped, and mushroom shape.  (fig.3 below, Ward, one u-shaped pitch clevis shown)


    PNG
    media_image18.png
    117
    116
    media_image18.png
    Greyscale

	Regarding claim 19, modified Ward discloses the adjustable aircraft swiveling passenger seat of claim 16, wherein the floor (fig.4, 300: aircraft floor) within the aircraft includes at least one of main deck floor, overhead compartment floor, or cargo compartment floor.
	
	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ward as applied to claim 16 above, and further in view of Bunea.

Regarding claim 20, modified Ward discloses the adjustable aircraft swiveling passenger seat of claim 16, further comprising: a swivel seat (§0028: In the preferred embodiment each groove 268 (of swivel plate 112) is spaced from an adjacent groove 268 by four degrees, so as to allow a seat secured to the seat base 100 to swivel in four degree steps) mounted on the swivel outer plate (Ward, fig. 1-2, the base plate 110, with swivel ring 112 configured between the first cross member 102 and the second cross member 104), wherein the at least one swivel seat is configured to rotate.
Ward, Kanai and Grether are silent as to the rotation being 360 degrees at a yaw axis of the aircraft.
Bunea discloses a swivel seat (fig. 2, item 10) with a swivel outer plate (fig.2, item 24) that can rotate in either direction a full 360 degree (§0014).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the swivel outer plate disclosed by modified Ward with the swivel outer plate teachings of Bunea, in order to allow the rotation of the seat in full 360 degrees.
The motivation to do this would be to allow the swivel plate, furthermore the attached seat, to rotate in either direction a full 360 degrees.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Of particular mention, Iacobucci (US 2014/0159436 A1) discloses a reclining chair that rotates 360 degrees. It is suitable to be fixed to a vehicle surface, including aircraft rails of varying widths; And, Kennedy et al. (US 2011/0133030 A1), which discloses a rotational support for an aircraft seat comprising a base member rigidly affixed to a frame. Attachments mentioned via floor tracking or via pin and clevis attachment. Related support links are constructed carbon fiber material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642